Citation Nr: 0826881	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-32 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of spinal 
injuries.

2.  Entitlement to a disability rating in excess of 20 
percent for arthritis of the right `shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which, inter alia, denied 
service connection for post-traumatic stress disorder (PTSD) 
and a lung condition, declined to reopen a claim for 
entitlement to service connection for spine injuries and 
increased the veteran's disability rating for his right 
shoulder arthritis to 10 percent.  

In May 2007, the Board denied the veteran's claims for 
entitlement to service connection for PTSD and a lung 
disorder, including asbestosis.  As such, these issues are no 
longer on appeal.  The Board also reopened the veteran's 
claim for entitlement to service connection for residuals of 
spinal injuries and remanded this issue and the issue of 
entitlement to a disability rating in excess of 10 percent 
for arthritis of the right shoulder for additional 
development.  In a December 2007 rating decision, after this 
development was completed, the Appeals Management Center 
(AMC) in Washington, DC, increased the veteran's disability 
rating to 20 percent for his right shoulder arthritis.  The 
issue of entitlement to service connection for a back 
condition is again before the Board for appellate review, 
and, since the veteran has indicated that he is not satisfied 
with his current rating for arthritis or the right shoulder, 
this issue remains in appellate status as well.  

The issue of entitlement to a disability rating in excess of 
20 percent for arthritis of the right shoulder is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

There is no competent medical evidence showing the veteran 
has residuals of spinal injuries that are related to service.


CONCLUSION OF LAW

Residuals of spinal injuries were not incurred in or 
aggravated by active military service, nor may residuals of 
spinal injuries be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in July 2004.  This letter informed the 
veteran of the information needed to reopen his claim for 
entitlement to service connection, and fully addressed all 
notice elements relating to a claim for service connection.  
This letter was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  In addition, a letter sent to the veteran in June 
2007, after the Board reopened his claim for entitlement to 
service connection for residuals of spinal injuries, again 
provided the veteran with all notice elements relating to a 
claim for service connection.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In this regard, the RO issued an SSOC in 
December 2007.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until December 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, Social Security 
Administration records (SSA) and lay statements have been 
associated with the record.  The appellant was most recently 
afforded a VA medical examination for his back condition in 
November 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends his current back condition is a result 
of an injury sustained when he fell out of his bunk during 
service, and that his current back condition should therefore 
be service connected.

Service treatment records show that the veteran was seen 
three times in January and February 1972, when he was 
diagnosed with back strain and instructed to use hot soaks.  
In September 1973, the veteran fell from his rack and 
suffered soft tissue injuries.  He complained of mid-back 
pain and was taken to the hospital, but his x-rays were 
negative.  In August 1976, the veteran reported severe pain 
along the left side of his back after pulling mooring lines 
the day before.  He had restricted range of motion on forward 
bending and reported feeling a cracking sensation in his back 
whenever he moved.  The examiner recommended no heavy lifting 
and noted that a further evaluation would be scheduled if 
needed.  The veteran's separation examination did not note 
any ongoing treatment for or diagnosis of a back condition.  

The first post-service medical evidence of a back problem is 
a July 1998 private medical record showing that the veteran 
reported mid-back pain, which began after he fell a week 
before.  A May 1999 private x-ray of the thoracic spine 
revealed mild anterior hypertrophic spurring in the mid and 
lower thoracic spine, with no fracture or destructive lesion 
evident, and minimal anterior wedging at the T11 and T12 
levels which appeared to be similar to previous chest x-ray 
lateral views taken in April 1999 and July 1998.  The 
impression was mild degenerative changes.  A June 1999 x-ray 
of the cervical spine revealed osteroarthritis at C5-7, a 
small disc herniation at the level of C6-7 and a small disc 
herniation at the level of T8-9.  A June 1999 magnetic 
resonance imaging (MRI) study shows that there was a small 
left T8-9 disk herniation creating mild deformity on the left 
lateral ventral thecal sac.  There was probably central bulge 
and spurring at T9-10, slight posterior spurring and disc 
bulge at T10-11 and spurring and disc bulge or protrusion at 
C6-7 at the upper edge of the film not thoroughly 
characterized.  Private medical records throughout November 
2000 show that the veteran underwent ongoing treatment for 
back and neck pain and muscle spasms.  None of the examiners 
linked the veteran's back or neck conditions to his time in 
service.  

A January 2005 spine examination report shows that the 
veteran reported complaints of low back and neck pain in 
1997.  The examiner noted that an MRI and x-ray revealed that 
he had an anterior fusion of C5-7 with no evidence of motion, 
an osteophytic change involving the inferior aspect of the C4 
vertebra and L5-S1 mild bulging.  The diagnosis was status-
post cervical spine fusion and mild bulging of the L5-S1 
disc.  The examiner did not provide an opinion linking the 
veteran's back condition to service. 

A November 2007 VA examination report shows that the veteran 
reported that he fell out of his bunk while in the military 
and injured his back.  The examiner reviewed the veteran's 
medical records and noted that he had a cervical spine fusion 
in 1999.  Contemporaneous imaging studies showed status-post 
anterior cervical fusion at C5-7 with an anterior fixation 
plate and screws in place.  The fusion appeared solid.  There 
were some degenerative changes of the C4-5 disc space, and 
some degree of narrowing of the nerve exit foramina from C4-7 
on the right.  The lumbar spine showed mild levoscoliosis and 
alignment within normal limits.  There were mild osteophytic 
changes present throughout with degenerative changes 
involving the lower lumbar facet joints bilaterally.  The SI 
joints were normal.  There were mild osteophytic changes 
anteriorly in the mid thoracic spine.  There were no 
compression fractures identified and no lytic or blastic 
lesions present.  The examiner concluded that he could not 
resolve the issue of a nexus between the veteran's current 
back condition and his time in service without resorting to 
mere speculation.  The examiner noted that the veteran had an 
injury in the service and was treated with a neck collar.  
The veteran was then discharged from the service and was able 
to work until 2001.  The examiner opined that, with age and 
vocation, the veteran had developed progressive spine pain, 
and that he could not say if the in-service injury, which did 
not require any surgery, caused progressive degenerative 
joint disease (DJD).  The examiner concluded that the veteran 
had DJD in all major joints and that this was a result of age 
and not one fall in the military, and that the veteran will 
continue to have DJD as he ages, regardless of if he had been 
in the military.

The Board finds that there is no competent medical evidence 
showing the veteran's current back conditions are related to 
his time in service.  The veteran's service treatment records 
showed a few instances of treatment for the veteran's back, 
including treatment for back pain after the fall out of his 
bunk.  However, his x-rays were negative at that time.  In 
addition, the veteran's separation examination did not note 
any ongoing treatment for or diagnosis of a back condition.  
The first post-service evidence of a back disorder is the 
private medical records reflecting treatment which began in 
July 1998, over 20 years after service.  These records 
reflect that the veteran reported complaints of mid-back pain 
which had begun a week before.  The veteran reported to the 
January 2005 spine examiner that he began complaining of low 
back and neck pain in 1997.  None of these examiners linked 
his spine conditions to his time in service.  Finally, the 
November 2007 VA examiner opined that the veteran had DJD in 
all major joints and that this was a result of age and not 
one fall in the military.

The Board notes that, in order to establish service 
connection, there must not only be medical evidence of a 
current disability and of disease or injury in service, but 
medical evidence showing a nexus between the in-service 
injury or disease and the current disability is required, as 
well.  Boyer, supra.    The evidence of record in this case 
does not include such a nexus.  

The veteran has been diagnosed with arthritis, which is 
considered a chronic disorder for which service connection 
can be granted if it is shown to manifest to a compensable 
degree within one year of separation from service.  38 C.F.R. 
§ 3.307, 3.309.  However, in the present case, there has been 
no evidence that the veteran's arthritis manifested within 
one year of active duty.  Thus, the preponderance of the 
medical evidence is against service connection for residuals 
of a back injury.  Accordingly, the service-connection claim 
for residuals of a back injury is denied.  

The veteran has claimed that his back condition is related to 
service.  In terms of the veteran's own statements, he, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of spinal injuries is 
denied.


REMAND

As an initial matter, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  On remand, the 
veteran should be provided with this information for the 
Diagnostic Codes pertaining to disabilities of the shoulder.

The veteran's right (major) shoulder disability is currently 
service-connected at a 20 percent disability rating, the 
highest disability rating available under Diagnostic Codes 
5010-5203.  Diagnostic Code 5010 pertains to traumatic 
arthritis, and Diagnostic Code 5203 pertains to impairment of 
the clavicle or scapula.  A 20 percent disability rating is 
warranted under Diagnostic Code 5203 when the impairment of 
the clavicle or scapula results in dislocation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5203 (2007).  Since this is 
the highest disability rating under these Diagnostic Codes 
and the veteran expressed that he was not satisfied with his 
rating, the AOJ considered entitlement to an increased 
disability rating under 38 C.F.R. § 3.321(b); however, it was 
found that the veteran's shoulder disability did not present 
an exceptional disability picture as to warrant a higher 
disability rating.

The Board finds that, in the interest of fulfilling the duty 
to assist, the veteran should be afforded another examination 
in order to determine the current nature and severity of the 
veteran's service-connected right shoulder disability, and to 
consider rating the veteran's right shoulder disability under 
other relevant Diagnostic Codes for disabilities of the 
shoulder.  The evidence of record, including the veteran's 
January 2005 VA joints examination report and ongoing VA 
treatment records, show that the veteran has reported that 
his right shoulder dislocated frequently and that, as a 
result, the movements of his right arm are guarded.  

The Board notes that there are two Diagnostic Codes which 
provide ratings for disabilities of the shoulder resulting in 
dislocation.  Diagnostic Code 5203 is discussed above.  
Diagnostic Code 5202, pertaining to impairment of the 
humerus, provides that, for the major shoulder, recurrent 
dislocations of the humerus at the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level are rated as 20 percent, and recurrent 
dislocations of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements are rated 
at 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2007).  The examiner should be provided with the relevant 
Diagnostic Codes pertaining to disabilities of the shoulder.  
The examiner should specifically state which Diagnostic Code 
best describes the veteran's service-connected shoulder 
disability and provide a rationale for any opinion given.  

In addition, the Court, in Hart v. Mansfield, 21 Vet. App. 
505 (2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  Accordingly, when evaluating rating 
the veteran's right shoulder disability under other 
Diagnostic Codes, consideration should be given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found, for the 
relevant appeals period. 

Finally, after the veteran has been afforded another 
examination for his right shoulder disability, the AOJ should 
again consider whether the veteran's right shoulder 
disability present an exceptional disability picture as to 
render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice pursuant to the 
decision reached in Vazquez-Flores, 
supra, that explains (1) that he can 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  After completion of 1 above, the AOJ 
should schedule the veteran for an 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected right 
shoulder disability.  The claims file, 
the criteria for rating disabilities of 
the shoulder and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
accurate assessments. 

The examiner is to assess the nature and 
severity of the veteran's service-
connected right shoulder disability in 
accordance with the latest AMIE worksheet 
for rating shoulder disorders.  The 
examiner should specifically state the 
type and frequency of the veteran's right 
shoulder dislocations.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, taking into consideration the 
holding in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), all relevant Diagnostic 
Codes for the veteran's right shoulder 
disability, and whether referral for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321 is warranted.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination without good cause may result in the denial of 
his claims.  38 C.F.R. § 3.655 (2007).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


